Exhibit 10.2
 
 
STOCKHOLDER AGREEMENT
By and Among
McMoRAN EXPLORATION CO.,
FREEPORT-McMoRAN PREFERRED LLC
and
FREEPORT-McMoRAN COPPER & GOLD, INC.
December 30, 2010
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE I DEFINITIONS     1          
 
        Section 1.1  
Definitions
    1   Section 1.2  
Rules of Construction
    3          
 
        ARTICLE II CERTAIN AGREEMENTS     4          
 
        Section 2.1  
Lock-Up
    4   Section 2.2  
Restrictions on Certain Transfers
    4   Section 2.3  
Standstill
    5   Section 2.4  
No Solicitation
    6   Section 2.5  
Prohibition on Agreements with Plains Relating to Issuer Stock
    6   Section 2.6  
Prohibition on Agreements Relating to Issuer Stock
    6   Section 2.7  
Board of Directors; Governance
    7          
 
        ARTICLE III USE OF INFORMATION     9          
 
        ARTICLE IV REGULATORY MATTERS     9          
 
        Section 4.1  
HSR Act
    9          
 
        ARTICLE V MISCELLANEOUS     11          
 
        Section 5.1  
Legend
    11   Section 5.2  
Notices
    12   Section 5.3  
Governing Law; Jurisdiction; Waiver of Jury Trial
    13   Section 5.4  
Entire Agreement; Amendments and Waivers
    13   Section 5.5  
Binding Effect and Assignment
    13   Section 5.6  
Enforcement of this Agreement
    13   Section 5.7  
Severability
    14   Section 5.8  
Execution
    14  

i



--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
     This STOCKHOLDER AGREEMENT (this “Agreement”), dated as of December 30,
2010, is entered into by and among McMoRan Exploration Co., a Delaware
corporation (the “Issuer”), Freeport-McMoRan Preferred LLC, a Delaware limited
liability company (“Purchaser Sub”), and Freeport-McMoRan Copper & Gold Inc., a
Delaware corporation (“Freeport”).
WITNESSETH:
     WHEREAS, the Issuer has authorized the issuance of convertible perpetual
preferred stock, par value $0.01 per share (the “Preferred Stock”), with such
rights, powers, designations, preferences and relative, participating, optional
or other rights and such qualifications, limitations or restrictions as set
forth in the Certificate of Designations, in the form attached as Exhibit A to
the Stock Purchase Agreement (as defined below), which Preferred Stock shall be
convertible into common stock, par value $0.01 per share, of the Issuer (the
“Common Stock”); and
     WHEREAS, the Issuer, Purchaser Sub and Freeport (the “Parties” and each,
individually, a “Party”) are parties to that certain Stock Purchase Agreement,
dated as of September 19, 2010 (the “Stock Purchase Agreement”), by which at the
Closing (as defined in the Stock Purchase Agreement) the Issuer issued to
Purchaser Sub 500,000 shares of Preferred Stock (the “Preferred Shares”); and
     WHEREAS, as a material inducement to the Issuer’s willingness to issue the
Preferred Shares to Purchaser Sub pursuant to the Stock Purchase Agreement, the
Parties agreed to enter into this Agreement to set forth the following rights
and obligations of the Parties.
     NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement, unless the context
otherwise requires, the following terms shall have the following respective
meanings:
     “affiliate” has the meaning set forth in, and contemplated by, DGCL
Section 203(c)(1). Notwithstanding anything to the contrary set forth herein and
for the purposes of this Agreement only, the Issuer and its subsidiaries shall
not be deemed to be affiliates of Freeport or Purchaser Sub or their
subsidiaries or of Plains or its subsidiaries.
     “Agreement” has the meaning set forth in the Preamble.
     “Board” means the Board of Directors of the Issuer.
     “business combination” has the meaning set forth in, and contemplated by,
DGCL Section 203(c)(3).

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day on which commercial banks are generally open
for business in New York, New York or Houston, Texas other than a Saturday, a
Sunday or a day observed as a holiday in New York, New York or Houston, Texas
under the Laws of the State of New York or the State of Texas or the federal
Laws of the United States of America.
     “Common Stock” has the meaning set forth in the Recitals.
     “Delaware Courts” has the meaning set forth in Section 5.3.
     “DGCL” means the General Corporation Law of the State of Delaware, as
amended and in effect from time to time.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Freeport” has the meaning set forth in the Preamble.
     “Freeport Designee(s)” has the meaning set forth in Section 2.7(a).
     “Governmental Entity” means any (a) multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau or agency, domestic or foreign, (b) subdivision, agent,
commission, board, or authority of any of the foregoing, or (c) quasi
governmental or private body exercising any regulatory, expropriation or taxing
authority under, or for the account of, any of the foregoing.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “Independent Directors” means members of the Board who are (a) not
directors or officers of Freeport or of Plains, (b) not officers, employees or
consultants of, or advisors to, the Issuer, Freeport or Plains, (c) independent
of Freeport and Plains within the meaning of Delaware Law, as determined in good
faith by the Board, and (d) otherwise independent within the meaning of the
rules and regulations of the NYSE as then in effect, as determined in good faith
by the Board.
     “Issuer” has the meaning set forth in the Preamble.
     “Laws” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
(including the NYSE) or self-regulatory authority.
     “Lock-Up Period” has the meaning set forth in Section 2.1.
     “Notice” has the meaning set forth in Section 5.2.
     “NYSE” means the New York Stock Exchange.
     “Party” and “Parties” have the respective meanings set forth in the
Recitals.

2



--------------------------------------------------------------------------------



 



     “person” includes any individual, firm, partnership, limited partnership,
joint venture, venture capital fund, limited liability company, association,
trust, estate, group, body corporate, corporation, unincorporated association or
organization, Governmental Entity, syndicate or other entity, whether or not
having legal status.
     “Plains” means Plains Exploration & Production Company, a Delaware
corporation.
     “Preferred Shares” has the meaning set forth in the Recitals.
     “Preferred Stock” has the meaning set forth in the Recitals.
     “Purchaser Sub” has the meaning set forth in the Recitals.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Stock Purchase Agreement” has the meaning set forth in the Recitals.
     “Shared Management Members” has the meaning set forth in Section 2.2.
     “Standstill Ownership” means ownership, calculated based on the meaning of
“own” set forth in, and contemplated by, DGCL Section 203(c)(9).
     “Standstill Period” means the period that commences on the date hereof and
extends until such time as Freeport ceases to have Standstill Ownership of at
least fifteen percent (15%) of the outstanding voting stock of the Issuer,
provided that, for the avoidance of doubt, for the purposes of such
determination Freeport shall be deemed to have Standstill Ownership of the
number of shares of Common Stock into which the Preferred Shares of which
Freeport has Standstill Ownership are convertible as of the date of
determination.
     “Transfer” means any direct or indirect offer for sale, sale, assignment,
transfer, pledge, hypothecation, encumbrance or other disposition (including by
merger, testamentary disposition, interspousal disposition pursuant to a
domestic relations proceeding or otherwise or otherwise by operation of Law)
with respect to any capital stock of the Issuer or any securities convertible
into or exercisable or exchangeable therefor (and, depending on the context, may
be used as a noun or a verb).
     “voting stock” has the meaning set forth in, and contemplated by, DGCL
Section 203(c)(8).
     Section 1.2 Rules of Construction. The division of this Agreement into
articles, sections and other portions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof. Unless otherwise indicated, all references to an
“Article” or “Section” followed by a number or a letter refer to the specified
Article or Section of this Agreement. The terms “this Agreement,” “hereof,”
“herein” and “hereunder” and similar expressions refer to this Agreement and not
to any particular Article, Section or other portion hereof. Unless otherwise
specifically indicated or the context otherwise requires, (a) all references to
“dollars” or “$” mean United States dollars, (b) words importing the singular
shall include the plural and vice versa and words importing any gender shall
include

3



--------------------------------------------------------------------------------



 



all genders, (c) “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation,” and (d) all words used as accounting
terms shall have the meanings assigned to them under United States generally
accepted accounting principles applied on a consistent basis during the periods
involved. In the event that any date on which any action is required to be taken
hereunder is not a Business Day, such action shall be required to be taken on
the next succeeding day that is a Business Day. Reference to any Party is also a
reference to such Party’s permitted successors and assigns. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any of the provisions of this Agreement.
ARTICLE II
CERTAIN AGREEMENTS
     Section 2.1 Lock-Up. During the period commencing on the date hereof and
ending one hundred twenty (120) days thereafter (the “Lock-Up Period”), Freeport
shall not, and shall cause its controlled affiliates not to, directly or
indirectly (a) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise Transfer or dispose of any Preferred
Shares or any securities convertible into or exercisable or exchangeable for
Preferred Shares or any shares of Common Stock issuable upon conversion of any
Preferred Shares or (b) enter into any swap or other agreement, arrangement or
transaction that transfers to another, in whole or in part, directly or
indirectly, any of the economic consequences of ownership of the Preferred
Shares or any securities convertible into or exercisable or exchangeable for
Preferred Shares or any shares of Common Stock issuable upon conversion of any
Preferred Shares, whether any such transaction described in clauses (a) or
(b) above is to be settled by delivery of shares of Common Stock, Preferred
Shares or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to transfers of shares of Common Stock or Preferred Shares by
Freeport or Purchaser Sub to its wholly-owned affiliates, provided that no such
transfer(s) shall relieve Freeport or Purchaser Sub from their obligations under
this Agreement. Freeport and Purchaser Sub agree that the Issuer may, with
respect to any Preferred Shares or any securities convertible into or
exercisable or exchangeable for Preferred Shares or any shares of Common Stock
issuable upon conversion of any Preferred Shares owned by Freeport or its
controlled affiliates, cause the transfer agent or other registrar to enter stop
transfer instructions and implement stop transfer procedures with respect to any
Transfer of such securities during the Lock-up Period not in compliance with
this Section 2.1.
     Section 2.2 Restrictions on Certain Transfers. Until the first anniversary
of the date hereof, Freeport shall not, and shall cause its controlled
affiliates and any person that is an officer or director of Freeport and who is
also an officer or director of the Issuer (such persons, the “Shared Management
Members”) not to, Transfer any Preferred Shares or any securities convertible
into or exercisable or exchangeable for Preferred Shares or any shares of Common
Stock issuable upon conversion of any Preferred Shares to Plains. For the
avoidance of doubt, the inability of Freeport to control the actions of the
Shared Management Members shall not be a defense of Freeport to the failure to
comply with its obligation under this Section 2.2 and

4



--------------------------------------------------------------------------------



 



Freeport shall be liable for any such failures regardless of the ability of
Freeport to control the Shared Management Members.
     Section 2.3 Standstill.
          (a) During the Standstill Period, without the prior written approval
of a majority of the Independent Directors, Freeport shall not, and shall not
permit its controlled affiliates to: (i) acquire, offer or propose to acquire,
or agree or seek to acquire, or solicit the acquisition of, by purchase or
otherwise, any equity, debt or equity-linked securities of the Issuer if,
following such acquisition, Freeport and its controlled affiliates would own
securities of the Issuer representing more than 103% of the percentage of the
outstanding shares of Common Stock (including shares of Common Stock issuable
upon conversion of any Preferred Shares owned by Freeport and its controlled
affiliates) owned by Freeport and its controlled affiliates on the date hereof
(including shares of Common Stock issuable upon conversion of any Preferred
Shares owned by Freeport and its controlled affiliates); (ii) form, join or in
any way participate in, or enter into any agreement, arrangement or
understanding with, a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations thereunder) with respect to any
equity or equity-linked securities of the Issuer; (iii) commence any tender or
exchange offer for any securities of the Issuer; (iv) enter into or agree,
offer, propose or seek (whether publicly or otherwise) to enter into, or
otherwise be involved in or part of, any acquisition transaction, merger or
other business combination relating to all or part of the Issuer or any of its
subsidiaries or any acquisition transaction for all or part of the assets of the
Issuer or any of its subsidiaries or any of their respective businesses;
(v) call or seek to call a meeting of the stockholders of the Issuer or initiate
any stockholder proposal for action by stockholders of the Issuer; (vi) enter
into any discussions, negotiations, arrangements or understandings with any
other person with respect to any of the foregoing activities; (vii) advise,
assist, encourage, act as a financing source for or otherwise invest in any
other person in connection with any of the foregoing activities; (viii) take any
action inconsistent with the purpose and intent of this Section 2.3;
(ix) disclose any intention, plan or arrangement inconsistent with any of the
foregoing, (x) with respect to any of the foregoing provisions of this
paragraph, request the Issuer to amend or waive any such provisions or otherwise
consent to any action inconsistent with any such provisions; (xi) take any
initiative with respect to the Issuer which could require the Issuer to make a
public announcement regarding (A) such initiative or (B) any of the foregoing
activities; or (xii) bring any action or otherwise act to contest the validity
of this Section 2.3.
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, the members of Freeport’s Board of Directors who are not also Shared
Management Members shall be permitted to communicate on a confidential basis
with the Independent Directors regarding any matter, including potential
transactions between Freeport and the Issuer and potential waivers or amendments
to the terms of this Agreement.
          (c) Each of the Parties agrees that any supplement, modification,
amendment, or waiver by the Issuer of the terms or provisions of that certain
Stockholder Agreement, dated as of December 30, 2010, by and between the Issuer
and Plains, with respect to a transaction, arrangement or understanding
involving both Plains or its controlled affiliates and Freeport or its
controlled affiliates must be approved in writing in advance by a committee of
the Board consisting solely of members of the Board who are Independent
Directors.

5



--------------------------------------------------------------------------------



 



     Section 2.4 No Solicitation. For so long as Freeport and its controlled
affiliates collectively own more than five percent (5%) of the outstanding
shares of Common Stock (including shares of Common Stock issuable upon
conversion of any Preferred Shares owned by Freeport and its controlled
affiliates), Freeport shall not, and shall not permit its controlled affiliates
to: (a) other than with respect to Freeport Designees and other nominees to the
Board designated by Freeport, in each case solely for such Freeport Designees
and nominees whose election to the Board has been recommended by the Board,
make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined under Regulation 14A under the Exchange Act) to vote, or seek
to advise or influence any person or entity with respect to the voting of, any
voting securities of the Issuer, including by forming, joining or in any way
participating in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act and the rules and regulations thereunder), provided, that for the
avoidance of doubt, that the foregoing shall not prohibit any activities with
respect to the solicitation of proxies by Shared Management Members in their
capacity as officers or directors of the Issuer; (b) take any action
inconsistent with the purpose and intent of this Section 2.4; (c) disclose any
intention, plan or arrangement inconsistent with any of the foregoing,
(d) request that the Issuer amend or waive, or otherwise consent to any action
inconsistent with, any provision of this Section 2.4 (except pursuant to Section
2.3(b)); or (e) take any initiative with respect to the Issuer which could
require the Issuer to make a public announcement regarding any of the foregoing
activities.
     Section 2.5 Prohibition on Agreements with Plains Relating to Issuer Stock.
For so long as Freeport and its controlled affiliates collectively own more than
five percent (5%) of the outstanding shares of Common Stock (including shares of
Common Stock issuable upon conversion of any Preferred Shares owned by Freeport
and its controlled affiliates), Freeport shall not, and shall not permit its
controlled affiliates to, enter into any agreement, arrangement or understanding
for the purpose of acquiring, voting (except pursuant to a revocable proxy or
consent giving in response to a proxy or consent solicitation), holding or
disposing of any capital stock of the Issuer with Plains or any of its
affiliates, directors or officers, unless such agreement, arrangement or
understanding is approved in advance by a majority of the Independent Directors.
Notwithstanding the foregoing provisions of this Section 2.5, (a) the
restrictions set forth in this Section 2.5 shall not apply to any transaction in
which either Plains or Freeport or any of their controlled affiliates offers to
acquire one hundred percent (100%) of the outstanding shares of Common Stock and
(b) the restrictions of this Section 2.5 shall lapse on the first anniversary of
the date hereof.
     Section 2.6 Prohibition on Agreements Relating to Issuer Stock. For so long
as Freeport and its controlled affiliates collectively own more than five
percent (5%) of the outstanding shares of Common Stock (including shares of
Common Stock issuable upon conversion of any Preferred Shares owned by Freeport
and its controlled affiliates), Freeport shall not, and shall not permit its
controlled affiliates to, enter into any agreement, arrangement or understanding
(other than ordinary course director or officer compensation or indemnification
arrangements or pursuant to any stock-based compensation plans) for the purpose
of acquiring, voting (except pursuant to a revocable proxy or consent giving in
response to a proxy or consent solicitation), holding or disposing of any
capital stock of the Issuer with any director or officer of Freeport or Plains
who is also a director or officer of the Issuer, unless such agreement,
arrangement or understanding is approved in advance by a majority of the
Independent Directors.

6



--------------------------------------------------------------------------------



 



     Section 2.7 Board of Directors; Governance.
          (a) Subject to the other provisions of this Section 2.7, (i) for so
long as Freeport and its controlled affiliates collectively own shares of Common
Stock (including shares of Common Stock issuable upon conversion of any
Preferred Shares owned by Freeport and its controlled affiliates) representing
more than seventy-five percent (75%) of the percentage of the outstanding shares
of Common Stock owned by Freeport and its controlled affiliates on the date
hereof (including shares of Common Stock issuable upon conversion of any
Preferred Shares owned by Freeport and its controlled affiliates), Freeport
shall have the right to designate two (2) members to be nominated to the Board
and (ii) for so long as Freeport and its controlled affiliates collectively own
shares of Common Stock (including shares of Common Stock issuable upon
conversion of any Preferred Shares owned by Freeport and its controlled
affiliates) representing at least twenty-five percent (25%) and less than or
equal to seventy-five percent (75%) of the percentage of the outstanding shares
of Common Stock (including shares of Common Stock issuable upon conversion of
any Preferred Shares owned by Freeport and its controlled affiliates) owned by
Freeport and its controlled affiliates on the date hereof, Freeport shall have
the right to designate one (1) member to be nominated to the Board. The Issuer
shall cause the person(s) to be designated by Freeport (such designee(s)
referred to herein as the “Freeport Designee(s)”) to be nominated for election
at an annual or special stockholders meeting of the Issuer and shall take all
actions necessary or advisable to cause the Board to recommend that the
stockholders vote “FOR”, and solicit proxies for, the election of the Freeport
Designee(s). If a Freeport Designee is nominated and not elected at an annual or
special stockholders meeting of the Issuer or is removed by the stockholders,
then Freeport shall provide the Issuer the name of a replacement Freeport
Designee and, provided that such person satisfies the requirements of this
Section 2.7(a) and Freeport maintains the applicable designation rights
specified in the first sentence of this Section 2.7(a), the Board and the Issuer
shall take such actions as may be necessary to appoint such person to serve as a
member of the Board, including, if applicable, increasing the size of the Board
and appointing such Freeport Designee to fill the newly-created directorship. If
a Freeport Designee (or any successor designee appointed pursuant to this
paragraph) ceases for any reason to serve as a director of the Company after
having been duly appointed or elected, then, provided that Freeport maintains
the applicable designation rights specified in the first sentence of this
Section 2.7(a), Freeport shall have the right to designate a replacement for
such Freeport Designee to hold office for the remaining unexpired term of the
Freeport Designee. Any Freeport Designee appointed or elected to Issuer’s Board
may be removed for cause in accordance with applicable Law or the Issuer’s
certificate of incorporation and bylaws and shall (A) have the requisite skill
and experience to serve as a director of a publicly traded company, and (B) not
be prohibited or disqualified from serving as a director of the Issuer pursuant
to any rule or regulation of the SEC or NYSE or by applicable Law.
          (b) Freeport shall use its commercially reasonable efforts to cause
each Freeport Designee to provide responses that shall be true and correct in
all material respects to all reasonable requests for information by the Issuer
in connection with the proxy materials to be filed by the Company in connection
with its stockholder meetings, and each Freeport Designee shall promptly provide
an agreement consenting to be named as a nominee in such proxy materials and to
serve as a director upon election to the Board. In addition, upon the Issuer’s
request made at any time, Freeport shall cause the Freeport Designee(s), if any,
to complete and execute the Issuer’s standard director and officer questionnaire
prior to being admitted to the

7



--------------------------------------------------------------------------------



 



Board or standing for election or reelection at an annual meeting of
stockholders or at such other time as may be reasonably requested by Issuer. Not
less than 120 days prior to each annual meeting of stockholders of the Issuer
(assuming for purposes of this Section 2.7(b) that each such annual meeting
shall be held on the anniversary of the prior year’s annual meeting), Freeport
shall provide the Issuer with written notice of the name(s) of the Freeport
Designee, if any, to be nominated for election at such meeting. Within 10 days
after receipt of such notice, the Issuer shall provide Freeport with written
notice as to whether the Freeport Designee(s) reasonably satisfy the
requirements of Section 2.7(a). If it is determined that a Freeport Designee
does not reasonably satisfy the requirements of Section 2.7(a) or if a Freeport
Designee fails to take any of the actions set forth in this Section 2.7(b) (in
which case the Issuer shall have no obligation under this Section 2.7 with
respect to such Freeport Designee), then Freeport shall have the right to
appoint substitute Freeport Designee(s).
          (c) Notwithstanding anything to the contrary in this Section 2.7,
Freeport shall not be entitled to designate a Freeport Designee and the Issuer
shall have no obligations under this Section 2.7 with respect to such Freeport
Designee to the extent the sum of the number of the Freeport Designees
(including any nominees to the Board) and the number of the members of or
nominees to the Board who are also either a member of the board of directors of
Freeport or any affiliate or an officer of Freeport or any affiliate equals or
exceeds two (2); provided, for the avoidance of doubt, that if the holders of
Preferred Shares (together with any parity stock with like voting rights that
are exercisable) are entitled to designate two additional directors pursuant to
the Certificate of Designations on account of dividends payable to the holders
of Preferred Shares being in arrears for six calendar quarters (whether or not
consecutive) and such unpaid dividends not being fully paid or set aside for
payment, any of such directors shall not count as “Freeport Designees”.
Accordingly, notwithstanding that concurrently with the execution of this
Agreement and the “Closing” (as defined in the Stock Purchase Agreement) of the
transactions under the Stock Purchase Agreement Freeport owns a number of shares
of Common Stock which would entitle it to designate two (2) Freeport Designees
pursuant to Section 2.7(a), Freeport will not have the right to designate any
Freeport Designees as members of the Board as of the Closing if as of such
Closing, and for so long thereafter as, the number of members of Freeport’s
board of directors or its executive officers also serving on the Board exceeds
two (2). If at any time Freeport and its controlled affiliates collectively own
shares of Common Stock representing less than twenty-five percent (25%) of the
percentage of the outstanding shares of Common Stock (including shares of Common
Stock issuable upon conversion of any Preferred Shares owned by Freeport and its
controlled affiliates) owned by Freeport and its controlled affiliates on the
date hereof, Freeport shall have no right to designate any Freeport Designees,
and the Issuer shall not have any obligations under this Section 2.7.
          (d) For so long as Freeport and its controlled affiliates collectively
own at least five percent (5%) of the outstanding shares of Common Stock
(including shares of Common Stock issuable upon conversion of any Preferred
Shares owned by Freeport and its controlled affiliates) Freeport shall, and
shall cause each of its controlled affiliates holding shares of Common Stock to,
at any annual or special meeting of stockholders of Issuer, however called,
including any adjournment or postponement thereof, appear at each such meeting
or otherwise cause its shares of Common Stock to be counted as present thereat
for purposes of calculating a quorum.

8



--------------------------------------------------------------------------------



 



          (e) Each time the Board appoints a Freeport Designee, it will also
adopt resolutions such that each Freeport Designee (a) qualifies as a
“Continuing Director” for purposes of the indenture governing Issuer’s 11.875%
Senior Notes due 2014 and (b) will not be in the class of persons serving on the
Board that could result in (x) a “Change of Control” as defined clause (iii) of
the definition thereof in Issuer’s indenture governing its 5-1/4% Convertible
Senior Notes due 2011, (y) a “Change in Control” as defined on clause (b) of the
definition thereof in Issuer’s Amended and Restated Credit Agreement dated as of
August 6, 2007, as amended, or (z) a similar change of control under any other
agreement to which Issuer is a party.
          (f) At all times when any Freeport Designee is serving as a member of
the Board, and following any such Freeport Designee’s death, resignation,
removal or other cessation as a director of Issuer, each Freeport Designee shall
be entitled to all rights of indemnification and exculpation as are then made
available to any other member of the Board. With respect to such rights of
indemnification, as between Freeport and its affiliates, on the one hand, and
Issuer on the other hand, Issuer shall, in all events, be the full indemnitor of
first resort and shall not be entitled to any contribution, indemnification or
other payment by or from any of Freeport or its affiliates.
ARTICLE III
USE OF INFORMATION
     Section 3.1 Freeport shall not, and shall cause its controlled affiliates
and each Freeport Designee not to, use nonpublic information obtained from such
Freeport Designee’s service on the Board in any manner adverse to the Issuer.
ARTICLE IV
REGULATORY MATTERS
     Section 4.1 HSR Act.
          (a) The Issuer shall use its commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Law to permit Freeport and
Purchaser Sub to obtain, as promptly as practicable following receipt of a
request from Freeport or Purchaser Sub, all terminations or expirations of any
applicable waiting periods from any Governmental Entity in connection with the
HSR Act, or any successor legislation, that are necessary, proper or advisable
in order to permit Freeport or Purchaser Sub to acquire the Common Stock upon
any conversion of the Preferred Shares. In furtherance and not in limitation of
the foregoing, the Issuer shall (i) use commercially reasonable efforts to make
an appropriate filing of a Notification and Report Form to the Federal Trade
Commission and the U.S. Department of Justice pursuant to the HSR Act as
promptly as practicable, and in any event within fifteen (15) calendar days,
following Issuer’s receipt of notification by Freeport and/or Purchaser Sub of
the making of a corresponding filing by Freeport and/or Purchaser Sub relating
to the Common Stock and (ii) provided that each of Freeport and Purchaser Sub
are in material compliance with their obligations set forth in this Section 4.1,
call Preferred Shares held by Freeport, Purchaser Sub or any of their affiliates
for redemption only at such times as such holders shall have obtained all
necessary clearances,

9



--------------------------------------------------------------------------------



 



approvals, consents, termination or expirations of waiting periods,
registrations, permits, authorizations and other confirmations from Governmental
Entities which are required in order to permit them to convert all of such
Preferred Shares to Common Stock.
          (b) Each of Freeport and Purchaser Sub shall use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
to obtain, as promptly as practicable following (i) Freeport or Purchaser Sub
making an appropriate filing of a Notification and Report Form to the Federal
Trade Commission and the U.S. Department of Justice pursuant to the HSR Act with
respect thereto or (ii) receipt of a written request from the Issuer, stating
that the Issuer at the time of such request has a present intention of calling
some or all of the Preferred Shares held by Freeport, Purchaser Sub or any of
their affiliates for redemption, all terminations or expirations of any
applicable waiting periods from any Governmental Entity in connection with the
HSR Act, or any successor legislation, that are necessary, proper or advisable
in order to permit Freeport or Purchaser Sub or their affiliates to acquire the
Common Stock upon any conversion of the Preferred Shares. In furtherance and not
in limitation of the foregoing, if not previously filed, each of Freeport and
Purchaser Sub shall use commercially reasonable efforts to make an appropriate
filing of a Notification and Report Form to the Federal Trade Commission and the
U.S. Department of Justice pursuant to the HSR Act as promptly as practicable,
and in any event within fifteen (15) calendar days, following receipt of
Issuer’s written request.
          (c) With respect to the obligations of the parties pursuant to
Section 4.1(a) and Section 4.1(b), each of the Issuer, Freeport and Purchaser
Sub shall (i) use commercially reasonable efforts to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and, in any event, “substantially comply” (as
provided in the HSR Act) and certify substantial compliance with any such
request and (ii) take all other commercially reasonable actions necessary to
cause the expiration or termination of any applicable waiting periods under the
HSR Act as soon as possible, provided that the parties hereto understand and
agree that in no event shall any of the Issuer, Freeport or Purchaser Sub be
required by this Section 4.1 or any other provision of this Agreement (x) to
enter into any settlement, undertaking, consent decree, stipulation or agreement
with any Governmental Entity in connection with the transactions contemplated
hereby or (y) to divest or otherwise hold separate (including by establishing a
trust or otherwise), or take any other action (or otherwise agree to do any of
the foregoing), in each case of clauses (x) and (y) with respect to any of such
party’s or any of its affiliates’ businesses, assets, properties or operations.
          (d) To the extent permitted by applicable Law, each of the Issuer and
Freeport and/or Purchaser Sub shall promptly notify the other of any
communication concerning the matters addressed in this Section 4.1 to that party
or its affiliates from any Governmental Entity and permit the other to review in
advance any proposed communication concerning the matters addressed in this
Section 4.1 to any Governmental Entity.
          (e) To the extent permitted by applicable Law, each of the Issuer and
Freeport and/or Purchaser Sub shall not participate or agree to participate in
any meeting or discussion with any Governmental Entity in respect of any filing,
investigation or other inquiry concerning the matters addressed in this
Section 4.1 unless it consults with the other in advance and, to the

10



--------------------------------------------------------------------------------



 



extent permitted by such Governmental Entity, gives the other party the
opportunity to attend and participate in such meeting or discussion.
          (f) Each of the Issuer and Freeport and/or Purchaser Sub shall furnish
the other party with copies of all correspondence, filings and communications
(and memoranda setting forth the substance thereof) between it and its
affiliates and representatives on the one hand, and any Governmental Entity or
members of any such Governmental Entity’s staff on the other hand, with respect
to the matters addressed in this Section 4.1.
          (g) Each of the Issuer, on the one hand, and Freeport and Purchaser
Sub, on the other hand, shall bear its own fees and expenses with respect to
compliance with this Section 4.1.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Legend.
          (a) Freeport and Purchaser Sub agrees that all certificates or other
instruments representing the Preferred Shares acquired pursuant to the Stock
Purchase Agreement and any shares of Common Stock issued upon conversion of any
Preferred Shares will bear a legend substantially to the following effect:

  (i)   THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.     (ii)   THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN A
STOCKHOLDER AGREEMENT, DATED AS OF DECEMBER 30, 2010, COPIES OF WHICH ARE ON
FILE WITH THE SECRETARY OF THE ISSUER.

          (b) Upon the written request of Freeport accompanied by an opinion of
counsel reasonably satisfactory to the Issuer to the effect that such legend is
no longer required under the Securities Act and applicable state laws, the
Issuer shall promptly cause clause (i) of the legend specified in Section 5.1(a)
to be removed from any certificate for any shares of Common Stock or Preferred
Shares to be Transferred in accordance with the terms of this Agreement. Clause
(ii) of the legend specified in Section 5.1(a) shall be removed upon the
expiration of such transfer and other restrictions set forth in this Agreement.

11



--------------------------------------------------------------------------------



 



     Section 5.2 Notices. Any notice, request, instruction, correspondence or
other document to be given hereunder by a Party to the other Party (each, a
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, or by telecopier,
as follows; provided, that copies to be delivered below shall not be required
for effective notice and shall not constitute effective notice:
     If to Issuer, addressed to:
McMoRan Exploration Co.
1615 Poydras Street
New Orleans, Louisiana 70112
Attention: General Counsel
Fax: (504) 585-3513
with a copy to (which copy shall not constitute notice):
Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Fax: (713) 238-7130
Attention:     Michael O’Leary
If to Freeport or Purchaser Sub, addressed to:
Freeport-McMoRan Copper & Gold, Inc.
333 North Central Avenue
Phoenix, Arizona 85004
Attention: General Counsel
Fax: (602) 366-7691
with a copy to (which copy shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Fax: (212) 403-2000
Attention:     Edward D. Herlihy
                     David E. Shapiro
     Notice given by personal delivery, courier service or mail shall be
effective upon actual receipt. Notice given by fax shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. A Party may change any address to which
Notice is to be given to it by giving Notice as provided above of such change of
address.

12



--------------------------------------------------------------------------------



 



     Section 5.3 Governing Law; Jurisdiction; Waiver of Jury Trial. To the
maximum extent permitted by applicable Law, the provisions of this Agreement and
the legal relations between the Parties shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without regard to
principles of conflicts of law. Each Party hereby irrevocably and
unconditionally (a) consents and submits to the exclusive jurisdiction of any
federal or state court located the City of Wilmington, Delaware (the “Delaware
Courts”) for any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated by this Agreement (and agrees
not to commence any litigation relating thereto except in such courts and waives
any claim that such Party is not subject personally to the jurisdiction of any
Delaware Court), (b) waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim (by way of a
motion, as a defense or otherwise) in any Delaware Court that such litigation
brought therein has been brought in any inconvenient forum and (c) ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
     Section 5.4 Entire Agreement; Amendments and Waivers. This Agreement, the
Certificate of Designations of the Preferred Stock, the Stock Purchase Agreement
and each of the other agreements entered into by the Parties in connection with
the transactions contemplated by the Stock Purchase Agreement constitute the
entire agreement between and among the Parties pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations or other agreements between or among the Parties in
connection with the subject matter hereof except as set forth specifically
herein. No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing both Parties and, with respect to any supplement,
modification or waiver of this Agreement by the Issuer, such supplement,
modification or waiver, as applicable, has been previously approved by a
committee of the Board consisting solely of members of the Board who are
Independent Directors. The failure of a Party to exercise any right or remedy
shall not be deemed or constitute a waiver of such right or remedy in the
future. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.
     Section 5.5 Binding Effect and Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective permitted
successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any person other than the Parties and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.
No Party may assign, transfer, dispose of or otherwise alienate this Agreement
or any of its rights, interests or obligations under this Agreement (whether by
operation of law or otherwise). Any attempted assignment, transfer, disposition
or alienation in violation of this Agreement shall be null, void and
ineffective.
     Section 5.6 Enforcement of this Agreement.

13



--------------------------------------------------------------------------------



 



          (a) The Parties acknowledge and agree that an award of money damages
would be inadequate for any breach of this Agreement by any Party and any such
breach would cause the non-breaching Party irreparable harm. Accordingly, the
Parties agree that, in the event of any breach or threatened breach of this
Agreement by one of the Parties, the non-breaching Party will also be entitled,
without the requirement of posting a bond or other security, to seek equitable
relief, including injunctive relief and specific performance, provided such
Party is not in material default hereunder. Such remedies will not be the
exclusive remedies for any breach of this Agreement but will be in addition to
all other remedies available at Law or equity to each of the Parties.
          (b) In addition to any other remedies available at Law or in equity,
with respect to any breach by Freeport of its obligations under Section 2.3, any
Transfer by Freeport or its affiliates in violation of the provisions of
Section 2.1 or Section 2.2 and any acquisition by Freeport or its affiliates in
violation of the provisions of Section 2.3 shall, to the fullest extent
permitted by Law, be null and void ab initio, and Issuer shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the share register of Issuer.
     Section 5.7 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of applicable
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated herein are not affected in any
manner materially adverse to any party hereto. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.
     Section 5.8 Execution. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original and all of which shall
constitute one instrument.
[The remainder of this page is blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as
of the date first written above.

            McMoRAN EXPLORATION CO.
      By:   /s/ Kathleen L. Quirk         Name:   Kathleen L. Quirk       
Title:   Senior Vice President & Treasurer        FREEPORT-McMoRAN COPPER & GOLD
INC.
      By:   /s/ Richard C. Adkerson         Name:   Richard C. Adkerson       
Title:   President & Chief Executive Officer        FREEPORT-McMoRAN PREFERRED
LLC
      By:   FREEPORT-McMoRAN COPPER & GOLD INC.,         its sole member       
      By:   /s/ Richard C. Adkerson         Name:   Richard C. Adkerson       
Title:   President & Chief Executive Officer     

[Signature Page to Stockholder Agreement]

